Citation Nr: 0717282	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  04-09 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery disease 
as secondary to anxiety disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rose, Counsel 






INTRODUCTION

The veteran served on active duty from February 1964 to 
January 1968, February 1968 to January 1972, and December 
1990 to July 1991.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision issued by the Saint 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The Board remanded this matter in 
November 2006 for further development. 


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted in the prior remand, the veteran and his 
representative are asserting that his non-service- connected 
coronary artery disease was aggravated due to or the result 
of his service- connected anxiety disorder.  The record 
includes a statement from a VA cardiologist dated in December 
2001, indicating that the veteran's anxiety disorder may 
cause worsening of his heart condition.  According to his 
private examiner dated in May 2002, anxiety in his case has a 
detrimental effect on the coronary arteries. A July 2002 VA 
cardiologist noted that it is generally accepted that anxiety 
can worsen the symptoms of coronary artery disease and 
severity of angina.

In its November 2006 Remand, the Board directed that a VA 
physician review the evidence of record and determine whether 
there is a 50 percent probability or greater that the 
service- connected anxiety disability results in a permanent 
increase in the severity of coronary artery disease (as 
opposed to any acute exacerbation of symptoms), and if so, 
the examiner should identify what measurable portion of the 
veteran's current coronary artery disease is due to the 
service- connected anxiety disorder.  

The December 2006 VA medical opinion did not respond to the 
Remand instructions.  The examiner discussed whether the 
veteran's coronary artery disease was caused by general 
anxiety, but did not provide an opinion as to whether the 
anxiety disability results in a permanent increase in the 
severity of coronary artery disease (as opposed to any acute 
exacerbation of symptoms).  In addition, the VA examiner did 
not discuss the VA clinical records dated in December 2001 
and July 2002, or the medical record from Dr. Paniagua dated 
in May 2002.

The Board is required to insure compliance with the 
instructions of it Remands.  The RO will be requested upon 
remand to obtain a medical opinion from a VA physician in 
response to the Remand instructions.  Stegall v. West, 11 
Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The case should be returned to the VA 
physician who provided the December 2006 
medical opinion, if available, otherwise 
to another physician.  The examiner should 
provide an opinion as to whether there is 
a 50 percent probability or greater that 
the service- connected anxiety disability 
results in a permanent increase in the 
severity of coronary artery disease (as 
opposed to any acute exacerbation of 
symptoms).  If so, the examiner should 
identify what measurable portion of the 
veteran's current coronary artery disease 
is due to the service- connected anxiety 
disorder.  The examiner should offer a 
complete rationale for any opinion 
provided and reconcile that opinion with 
the evidence in the claims folder and 
particularly the VA clinical records dated 
in December 2001 and July 2002, and a 
medical record from Dr. Paniagua dated in 
May 2002.

2.  Upon completion of the above requested 
development, the RO should readjudicate 
the veteran's service connection claim for 
coronary artery disease, taking into 
account any newly obtained VA examination 
report and etiology opinion.  All 
applicable laws and regulations should be 
considered.  If the benefit sought on 
appeal remains denied, the veteran should 
be provided with a supplemental statement 
of the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




